ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel C. Giesting on May 20, 2021.
The application has been amended as follows: 
Claims:
22. (Currently Amended)	A turbofan gas turbine engine for use in an aircraft, the engine comprising
a low pressure spool including a fan rotor arranged at a forward end of the engine, a low pressure turbine rotor arranged at an aft end of the engine, a low pressure drive shaft extending along an axis and rotationally coupling the fan rotor to receive driven rotation from the low pressure turbine rotor,
a high pressure spool including a compressor rotor, a high pressure turbine rotor, and a high pressure drive shaft extending along the axis and rotationally coupling the compressor rotor to receive driven rotation from the high pressure turbine rotor, and
an electric generator positioned axially between the fan rotor and the compressor rotor along the axis, the electric generator including a generator core having a stator arranged about the low pressure drive shaft and a generator rotor rotationally coupled to the low pressure drive shaft radially inward of the stator, a generator housing that receives the stator of the electric generator, a forward bearing arranged forward of the stator that is engaged 
wherein the low pressure drive shaft includes a first shaft coupled for rotation with the fan rotor and a second shaft that extends from the first shaft to the generator rotor of the electric generator, the second shaft includes a number of radially-outwardly extending splines that engage with a number of splines of the generator rotor to couple the generator rotor to the second shaft for rotation therewith, and the second shaft has a flange with a frustoconical shape extending radially outward and axially between the first shaft and the electric generator.

24. (Currently Amended)	The engine of claim 22, wherein the first shaft includes a first bearing and a second bearing each arranged to support the first shaft for rotation about the axis, and the electric generator is arranged axially between the first bearing and the second bearing.

27. (Currently Amended)	The engine of claim 22, wherein the high pressure turbine spool includes an auxiliary shaft coupled to the high pressure drive shaft to receive driven rotation.

28. (Currently Amended)	A gas turbine engine for use in an aircraft, the engine comprising
a low pressure spool including an output rotor with blades arranged at a forward end of the engine configured to accelerate air upon rotation of the blades, a low pressure turbine 
a high pressure spool including a compressor rotor, a high pressure turbine rotor, and a high pressure drive shaft extending along the axis and rotationally coupling the compressor rotor to receive driven rotation from the high pressure turbine rotor, and
a low pressure generator positioned axially forward of the compressor rotor along the axis, the low pressure generator including a generator core having a stator arranged about the low pressure drive shaft and a generator rotor rotationally coupled to the low pressure drive shaft radially inward of the stator, a generator housing that receives the stator of the low pressure generator, a forward bearing arranged forward of the stator that is engaged between the generator rotor and the generator housing, and an aft bearing arranged aft of the stator that is engaged between the generator rotor and the generator housing,
wherein the low pressure drive shaft includes a first shaft coupled for rotation with the output rotor and a second shaft that extends from the first shaft to the generator rotor of the low pressure generator, the second shaft has a number of extending splines that engage with a number of splines included in one of the generator rotor and the first shaft, and the second shaft has a flange with a frustoconical shape extending radially outward and axially between the first shaft and the low pressure generator.

31. (Currently Amended)	The engine of claim 28, wherein the first shaft includes a first bearing and a second bearing each arranged to support the first shaft for rotation low pressure generator is arranged axially between the first bearing and the second bearing.

33. (Currently Amended)	The engine of claim 28, wherein the low pressure generator comprises a motor-generator selectively operable in a first mode to generate electrical power from driven rotation and in a second mode to drive rotation of the low pressure drive shaft by receiving electrical power.

34. (Currently Amended)	The engine of claim 28, wherein the high pressure turbine spool includes an auxiliary shaft coupled to the high pressure drive shaft to receive driven rotation.

35. (Currently Amended)	An aircraft comprising
an airframe, and
a gas turbine engine including:
a low pressure spool including an output rotor with blades arranged at a forward end of the engine configured to accelerate air upon rotation of the blades, a low pressure turbine rotor arranged at an aft end of the engine, a low pressure drive shaft extending along an axis and rotationally coupling the output rotor to receive driven rotation from the low pressure turbine rotor,
a high pressure spool including a compressor rotor, a high pressure turbine rotor, and a high pressure drive shaft extending along the axis and rotationally 
a low pressure generator positioned axially forward of the compressor rotor along the axis, the low pressure generator including a generator core having a stator arranged about the low pressure drive shaft and a generator rotor rotationally coupled to the low pressure drive shaft radially inward of the stator, a generator housing that receives the stator of the low pressure generator, a forward bearing arranged forward of the stator that is engaged between the generator rotor and the generator housing, and an aft bearing arranged aft of the stator that is engaged between the generator rotor and the generator housing,
wherein the low pressure drive shaft includes a first shaft coupled for rotation with the output rotor and a second shaft that extends from the first shaft to the generator rotor of the low pressure generator, the second shaft has a number of extending splines that engage with a number of splines included in one of the generator rotor and the first shaft, and the second shaft has a flange with a frustoconical shape extending radially outward and axially between the first shaft and the low pressure generator.

38. (Currently Amended)	The aircraft of claim 35, wherein the low pressure generator comprises a motor-generator selectively operable in a first mode to generate electrical power from driven rotation and in a second mode to drive rotation of the low pressure drive shaft by receiving electrical power.

39. (Currently Amended)	The aircraft of claim 35, wherein the gas turbine engine includes a high pressure motor-generator coupled to the high pressure spool to be driven by the high pressure drive shaft.

Allowable Subject Matter
Claims 22-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HENRY NG/               Examiner, Art Unit 3741         

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741